United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chadds Ford, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 13-2120 &
14-33
Issued: September 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On September 16, 2013 appellant, through her attorney, filed a timely appeal from merit
decisions of the Office of Workers’ Compensation Programs’ (OWCP) dated May 14, 2013
terminating her compensation benefits and March 27 and July 9, 2013 denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective July 9, 2012 on the grounds that she no longer had any residuals or disability
causally related to her accepted employment-related injury in OWCP File No. xxxxxx957;
(2) whether appellant had any continuing employment-related residuals or disability after
July 9, 2012 in OWCP File No. xxxxxx957; and (3) whether she established a left ankle injury
causally related to factors of her federal employment in OWCP File No. xxxxxx886.
On appeal, counsel contended that appellant’s claims under OWCP File Nos. xxxxxx957
and xxxxxx886 be consolidated as they were duplicate claims. He asserted that they have the
1

5 U.S.C. § 8101 et seq.

same date of awareness of the injury and factors of employment. Counsel further asserted that
appellant filed the second claim because her work factors continued and she experienced pain
and required additional surgery.
FACTUAL HISTORY

On January 8, 2010 appellant, then a 51-year-old regular rural carrier, filed an
occupational disease claim (Form CA-2) under OWCP File No. xxxxxx957 alleging that she first
became aware of her bilateral foot condition on January 1, 2007. She alleged that on
September 6, 2009 she first realized that her condition was caused by her work duties, which
included standing three to five hours a day and hopping out of a long-life vehicle (LLV) 30 times
a day while delivering mail. Appellant’s regular work schedule was from 7:30 a.m. to 3:30
p.m., Monday through Saturday.
By letter dated April 21, 2010, OWCP accepted appellant’s claim for traumatic bilateral
plantar fasciitis. It paid her total disability compensation benefits.
On May 28, 2010 appellant stopped work. On June 2, 2010 she returned to full-duty
work. Appellant again stopped work on July 3, 2010. On August 17, 2010 she underwent
authorized partial release of the medical band of the plantar fascia of the left foot. On
November 18, 2010 appellant returned to part-time limited-duty work, four hours a day. Her
work hours increased to seven hours every other day commencing January 6, 2011. On
February 10, 2011 appellant began performing limited-duty work eight hours a day every other
day.
By letter dated March 24, 2011, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Robert A. Smith, a Board-certified orthopedic
surgeon, for a second opinion to determine whether she had any employment-related residuals or
disability. In an April 18, 2011 medical report, Dr. Smith diagnosed traumatic bilateral plantar
fasciitis. He advised that, although appellant had pain in her feet, there were no objective test
results to indicate that she had any ongoing plantar fascial problems and she had a good result
from her left foot surgery. Dr. Smith concluded that appellant could continue performing fulltime regular-duty work.
In an April 8, 2011 duty status report, Dr. Timothy Chen, a podiatrist, released appellant
to return to full-time, full-duty work on that date. In reports dated May 18 and October 12, 2011,
he diagnosed plantar fasciitis.
An unsigned report dated February 22, 2012 contained the printed name of Dr. Andre O.
Williams, a Board-certified anesthesiologist. The report noted appellant’s left ankle pain and
provided essentially normal findings on physical examination with the exception of definite soft
swelling along the tendon sheath inferior to the lateral mallalus which was only mildly tender to
palpation.
In a March 26, 2012 report, Dr. Scott M. Reich, a podiatrist, stated that on February 10,
2012 appellant presented with bilateral left greater than right ankle pain. Appellant reported to
Dr. Reich that her condition was caused by her mail carrier job which required her to

2

continuously hop in and out of a truck. She further reported that the continuous physical aspects
of her job exacerbated these symptoms. Dr. Reich noted that appellant currently presented with
significant pain on palpation along her peroneal tendon, left greater than the right. He advised
that a magnetic resonance imaging (MRI) scan showed tendinosis of the peroneus longus tendon
with peritendinosis of the common peroneus tendon sheath of the left ankle. Dr. Reich
recommended peroneal tendon debridement and repair. He concluded that the surgery would
prevent appellant from working approximately six to eight weeks since she had physical work
activities.
By letter dated April 9, 2012, OWCP referred appellant, along with a statement of
accepted facts and a list of questions, to Dr. Steven J. Valentino, a Board-certified orthopedic
surgeon, for another second opinion.2 The statement of accepted facts and list of questions noted
the accepted condition of bilateral plantar fasciitis. Dr. Valentino was asked to address whether
appellant continued to have residuals of this employment-related condition and to determine her
work restrictions.
In an April 17, 2012 report, Dr. Valentino reviewed a history of the accepted
employment-related bilateral foot condition, and appellant’s medical treatment and work
capacity. He also reviewed her medical records which included a February 13, 2012 MRI scan
of the left ankle that showed tendinosis in the common peroneal tendon sheath without a tear,
stress about the anterior aspect of the calcaneus and a normal image of the plantar fascia.
Dr. Valentino noted appellant’s complaint of heel pain, worse on the left than on the right. On
examination, he reported that she was able to walk normally. Appellant could heel/toe and squat
and return without postural difficulty. She had a well-healed small scar consistent with her
surgery and Dr. Valentino’s review of her records. On examination of the spine, Dr. Valentino
reported full range of motion with all motion segments. Classic modified Spurling’s maneuvers,
sitting spine, straight leg raising and prone stretch sitting were negative. On neurologic
examination, Dr. Valentino found intact deep tendon reflexes, normal motor and sensory
examinations, and no pathologic reflexes. On examination of the hips, knees, ankles and feet he
found full range of motion. A Faber test was negative. On examination of the knees and ankles,
Dr. Valentino found no synovitis, effusion or internal derangement. There was no tenderness
with palpation of the peroneal tendon. Dr. Valentino reported a normal plantar examination as
there was no tenderness over the incision site which was well healed and no abnormal findings
on stretching of the plantar fascia bilaterally. The ankle had good stability and intact medial
deltoid and lateral ligaments. An anterior drawers’ sign and stress testing were negative.
Dr. Valentino diagnosed resolved plantar fasciitis. Upon his extensive evaluation and review of
records, he agreed with the treatment of appellant’s work-related plantar fasciitis, including her
surgery which resolved her plantar fasciitis symptoms. He advised that MRI scan findings of
peroneal tendinosis were not related to either the work-related plantar fasciitis injury or resolved
bilateral plantar fasciitis. Dr. Valentino opined that given this finding was not present early on
and that appellant’s work-related bilateral plantar fasciitis had completely resolved, she had no
complaints compatible with residuals of the condition. He concluded that she could perform
full-time, full-duty work with no restrictions. Dr. Valentino further concluded that treatment
related to appellant’s peroneal tendinitis was not related to her work injury or work duties.
2

In a May 5, 2011 e-mail, OWCP advised an OWCP nurse that it was trying to obtain appellant’s release to fullduty, full-time work.

3

In a May 14, 2012 report, Dr. Frank B. Sarlo, a Board-certified physiatrist, stated that the
results of electromyogram and nerve conduction studies (EMG/NCS) were normal.
On May 30, 2012 OWCP issued a notice of proposed termination of appellant’s wageloss compensation and medical benefits based on Dr. Valentino’s medical opinion. Appellant
was advised that she had 30 days to submit additional evidence in response to the proposed
termination.
In a May 25, 2012 note, Dr. Reich advised that appellant could return to full-duty work as
of May 21, 2012. He noted that she was tentatively scheduled to undergo left ankle surgery. In
an attending physician’s report (Form CA-20) dated June 8, 2012, he diagnosed left peroneal
tendinitis. Dr. Reich indicated with a checkmark that the diagnosed condition was caused or
aggravated by an employment activity. He again noted appellant’s scheduled surgery and
advised that she would be totally disabled from June 27 to August 27, 2012. She could resume
work on August 27, 2012.
On June 12, 2012 appellant filed a Form CA-2 and an undated narrative statement under
OWCP File No. xxxxxx886. She first became aware of her peritendinosis on January 1, 2007.
Appellant alleged that on September 6, 2009 she realized that her condition was caused or
aggravated by essentially the same accepted factors of employment under OWCP File No.
xxxxxx957. The record in OWCP File No. xxxxxx957 contained copies of Dr. Reich’s
March 26, 2012 report, Dr. Valentino’s April 17, 2012 report and hospital records regarding the
June 27, 2012 left ankle surgery.
Hospital records indicate that on June 27, 2012 appellant was scheduled to undergo
debridement of the peroneal tendon with exploration and topaz of the left foot.
In a July 9, 2012 decision, under OWCP File No. xxxxxx957, OWCP terminated
appellant’s wage-loss compensation and medical benefits effective that date. It found that the
medical evidence submitted was insufficient to outweigh the weight accorded to Dr. Valentino’s
opinion.
By letter dated July 11, 2012, under OWCP File No. xxxxxx886, OWCP advised
appellant that the evidence submitted was insufficient to establish her June 12, 2012 claim. It
requested additional factual and medical evidence. OWCP also requested additional factual and
medical evidence from the employing establishment regarding appellant’s allegations, a
description of the physical requirements for her rural carrier position and her treatment at its
medical facility.
By letter dated April 10, 2013, appellant, through her attorney, requested reconsideration
of the July 9, 2012 decision contending that an accompanying March 14, 2013 report from
Dr. D. Scot Malay, a podiatrist, was supportive of her claim of residuals. Counsel requested that
OWCP combine File Nos. xxxxxx957 and xxxxxx886 into one claim as they were duplicative
and both cited January 1, 2007 as the date of awareness of the injury and September 6, 2009 as
the date she related her condition to work. Appellant filed the second claim because the work
factors continued and she had pain and was scheduled to undergo additional surgery.
In the March 14, 2013 report, Dr. Malay obtained a history of the work-related bilateral
foot condition and appellant’s medical treatment. He stated that as a mail carrier she had to stand
4

and walk up to 10 hours a day. Appellant rated her pain as 5 to 7 on a 10-point scale. On
physical examination, Dr. Malay reported normal findings. On neurological examination, he
reported essentially normal findings with the exception of a faintly present bilateral Tinel’s sign
posterior to the medial malleolus at the tibial nerve to percussion which radiated to the sole but
not fully to the toes and without proximal radiation. Appellant’s stance and gait displayed a
smooth, comfortable and self-selected cadence without early heel off and with normal appearing
propulsion bilaterally with the exception of flexor stabilization digital contractures (hammering
of the toes). In the open kinetic chain, the digits were fully relocating with push-up loading of
the metatarsus bilaterally. Appellant reported pain in her tarsal tunnel and metatarsal ball in
stance. Palpation and moderate deep pressure revealed tenderness in both tarsal tunnels and
there was palpable and boggy edema localized to the peroneal tendon sheath as it coursed
posterior and distal to the lateral malleolus only in the left leg and ankle.
Dr. Malay assessed bilateral tarsal tunnel syndrome and metatarsalgia. He advised that
appellant’s peroneal tendinitis appeared to be quiescent as it had evidently responded to therapy.
Appellant did not have complex regional pain syndrome (CRPS), reflex sympathetic dystrophy
(RSDS), (CRPS Type I) or causalgia (CRPS Type II) as she readily allowed examination and
manipulation of her feet, showed no gross evidence of vasomotor instability (despite cigarette
smoking) and did not display allodynia (pain due to nonnoxious stimuli) or hyperpathia (pain out
of proportion to a stimulus) in either foot. Moreover, appellant did not appear to have
rheumatoid arthritis or any other systemic arthropathy of an inflammatory nature even though a
blood test displayed a low level rheumatoid factor.
Dr. Malay suspected that this could be aggravating to appellant’s pedal and ankle
conditions as it may have contributed to a low level of inflammation in her connective tissues
(tendons, ligaments, bones and joints) that were slow to heal as compared to an individual
without the presence of this autoantibody. He stated that cigarette smoking byproducts were also
known to upregulate certain proinflammatory cytokines in patients with the rheumatoid factor
present in their serum which could contribute to appellant’s foot and ankle pain. Furthermore,
there was no objective evidence of tremor or muscle spasm during examination. Dr. Malay
advised that appellant’s current pain and disability were the result of years of prolonged weightbearing work requirements, in particular long hours carrying mail and performing other standing
work duties. The hyperpronating mechanics of her feet led to the development of chronic plantar
fasciitis, followed by compensatory peroneal tendinitis as the peroneal tendon attempted to
plantarflex the first ray to resist the progressive valgus deformation. Despite focal therapies
aimed at resisting the hyperpronation-induced pes valgoplanus deformation (hindfoot pronation
leading to flattening of her pedal arch), including foot orthoses and physical therapy, alteration of
activities, anti-inflammatory and analgesic medications, and surgery, every time appellant
resumed her weight-bearing duties she relapsed into the same foot and ankle pain, which was
indicative of an inability of her tissues to stand up to the demands of her job despite her efforts to
carry them out. Dr. Malay stated that the duration of time dedicated to recovery following her
surgical treatments was appropriate since six weeks was typically enough time for soft tissue
healing and the gradual resumption of physical activities. He concluded that appellant should
satisfactorily improve within 6 to 12 more months of supportive therapy and sedentary duties
that did not require more than one hour of continuous weight-bearing activity.
In an undated report, Dr. Chen provided a history of his treatment of the accepted
employment injury and appellant’s medical treatment and work capacity. He advised that she
5

was currently able to work full time, five days a week with Monday and Sunday off for rest. The
days off restriction would allow appellant’s foot and heel to recover. Appellant still required
chronic pain control medication. Dr. Chen advised that the symptoms related to her heel would
be recurrent and episodic in nature. From time to time, appellant would require time and days
off as needed due to her level of discomfort. Resting her foot periodically was important to
reduce pain and inflammation, thereby preventing her acute symptoms from progressing and
lingering.
In a July 19, 2012 report, Dr. Damian M. Andrisani, a Board-certified orthopedic
surgeon, obtained a history of appellant’s bilateral lower extremities conditions. On physical
examination, he reported essentially normal findings with the exception of pain over the anterior
border of the tibia. Dr. Andrisani reviewed x-rays of the knees and legs which were normal. He
noted that a May 11, 2012 bone scan demonstrated no abnormalities consistent with CRPS, but
there was a suggestion of degenerative changes of the proximal tibula and fibular articulation.
Dr. Andrisani further noted that the May 14, 2012 EMG/NCS were negative for any
abnormalities of bilateral lower extremities. He diagnosed bilateral lower extremity leg pain and
stated that appellant was three weeks status post left ankle surgery. Dr. Andrisani advised that
the pain about the anterior aspect of her leg may be secondary to compensation of chronic
peroneal tendinosis. He did not expect any improvement for at least several months following
appellant’s surgery.
An unsigned report dated July 27, 2012 contained the printed name of “Dr. Williams.” It
stated that since appellant’s last visit on May 4, 2012 she had undergone surgery at the lateral
malleolus on the left. Three to four weeks since the surgery she had made an excellent recovery
and was satisfied with the outcome. Appellant continued to experience burning pain in the soles
of both feet which she believed was due to ongoing plantar fasciitis.
In a September 6, 2012 decision, under OWCP File No. xxxxxx886, OWCP denied
appellant’s occupational disease claim. It found that Dr. Andrisani’s report was insufficient to
establish that her current left ankle condition was causally related to her prior claim or that her
regular carrier position caused peroneal tendinitis of the left ankle. OWCP further noted that
Dr. Valentino’s report found no causal relationship between appellant’s accepted condition and
peroneal tendinitis for which she underwent surgery on June 27, 2012 and her employment. On
September 24, 2012 appellant requested an oral hearing before an OWCP hearing representative.
By letter dated March 3, 2013, appellant’s attorney, again requested that OWCP combine
appellant’s claims under File Nos. xxxxxx957 and xxxxxx886.
In a March 27, 2013 decision, under OWCP File No. xxxxxx886, an OWCP hearing
representative affirmed the September 6, 2012 decision. He found that OWCP properly
adjudicated the claim as a new occupational disease. The factual and medical evidence
supported the filing of a new occupational disease claim based on appellant’s renewed exposure
to previously injurious work factors. The hearing representative found that she failed to submit
rationalized medical evidence sufficient to establish that her left peroneal tendon condition was
causally related to the established employment factors. In an April 10, 2013 letter, appellant’s
attorney requested reconsideration and submitted Dr. Malay’s March 14, 2013 report.

6

In an April 11, 2013 letter, OWCP denied appellant’s request to combine File Nos.
xxxxxx957 and xxxxxx886. It noted that this request was previously addressed by the hearing
representative’s March 27, 2013 decision under File No. xxxxxx886. The hearing representative
stated that the factual and medical evidence supported that a new claim for an occupational
condition should be filed based upon appellant’s renewed exposure to potentially injurious work
factors. He also stated that the claim under File No. xxxxxx957 was accepted for traumatic
bilateral plantar fasciitis while the claim under File No. xxxxxx886 sought compensation for left
peroneal tendon.
In a May 14, 2013 decision, OWCP denied modification of its termination decision. It
found that the medical evidence submitted was insufficient to outweigh the weight accorded to
Dr. Valentino’s April 17, 2012 report.
In a July 9, 2013 decision, under OWCP File No. xxxxxx886, OWCP denied
modification of the March 27, 2013 decision. It found that Dr. Malay’s report did not provide a
sufficiently rationalized medical opinion based on an accurate factual background and objective
test results to support his physical examination findings.
LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once OWCP accepts a claim,
it has the burden of proof to justify termination or modification of compensation benefits.4 After
it has determined that an employee has disability causally related to federal employment, OWCP
may not terminate compensation without establishing that the disability has ceased or that it is no
longer related to the employment.5
ANALYSIS – ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of July 9, 2012. OWCP accepted that appellant sustained
traumatic bilateral plantar fasciitis while in the performance of duty. As of February 10, 2011,
appellant worked in a limited-duty position eight hours a day every other day. OWCP obtained a
second opinion from Dr. Smith, a Board-certified orthopedic surgeon, who opined on April 18,
2011 that appellant had no residuals of her accepted traumatic bilateral plantar fasciitis and that
she could continue to perform her regular full-time work duties.
OWCP found that another second opinion was necessary and referred appellant to
Dr. Valentino to determine whether she could perform full-time, full-duty work with no
restrictions. Dr. Valentino’s April 17, 2012 report reviewed a history of the accepted
employment injury and appellant’s medical treatment which included her authorized
August 2010 plantar surgery. He provided normal examination findings. Dr. Valentino found
3

5 U.S.C. § 8102(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

7

that appellant could work normally and perform heel and toe squats and return without postural
difficulty. He further found that she had a well-healed small scar consistent with her surgery and
his review of her records. On examination of the spine, Dr. Valentino reported full range of
motion and negative classic modified Spurling’s maneuvers, sitting spine, straight leg raising and
prone stretch sitting. On neurologic examination, he reported intact deep tendon reflexes, normal
motor and sensory examination and no pathologic reflexes. Regarding the hips, knees, ankle and
feet, Dr. Valentino found no synovitis, effusion or internal derangement or tenderness with
palpation of the peroneal tendon. He also found that the ankle had good stability and intact
medial deltoid and lateral ligaments. Dr. Valentino further found that a plantar examination
revealed no tenderness over the incision site which was well healed and no abnormal findings on
stretching of the plantar fascia bilaterally. He reported that an anterior drawer sign and stress
testing were negative. Dr. Valentino diagnosed resolved plantar fasciitis.
Based upon his extensive evaluation and review of records, Dr. Valentino opined that
surgery resolved appellant’s work-related plantar fasciitis symptoms. While he found that an
MRI scan revealed peroneal tendinosis, he opined that this condition was not related to the
accepted plantar fasciitis or resolved plantar fasciitis and that any treatment for the diagnosed
condition was not related to her work injury or work duties. Dr. Valentino explained that, since
this finding was not present early on and appellant’s work-related condition had completely
resolved, she had no complaints compatible with residuals of the accepted condition. He
concluded that she could perform full-time, full-duty work with no restrictions.
The Board finds that Dr. Valentino’s report represents the weight of the medical evidence
and that OWCP properly relied on his report in terminating appellant’s wage-loss compensation
and medical benefits for the accepted condition on July 9, 2012. Dr. Valentino’s opinion is
based on a proper factual and medical history as he reviewed the statements of accepted facts and
appellant’s prior medical treatment. He also related his comprehensive examination findings in
support of his opinion that appellant no longer had any residuals or disability causally related to
the accepted traumatic bilateral plantar fasciitis.
The remaining evidence submitted prior to the termination of compensation is
insufficient to show that appellant had any remaining work-related residuals or disability.
Dr. Chen’s April 8, 2011 duty status report found that appellant could return to full-time, fullduty work on that date. His subsequent reports addressed her plantar fasciitis and pain in her left
heel and peroneal brevis tendon and disability for work on certain dates. The Board has
generally held that pain is a symptom, rather than a firm medical diagnosis.6 Moreover,
Dr. Chen did not provide any opinion addressing whether appellant’s conditions and disability
for work were causally related to the accepted employment injury. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.7
Dr. Reich’s March 26, 2012 report noted that when appellant was seen on February 10,
2012 she reported that her job as a mail carrier which required her to continuously hop in and out
6

C.F., Docket No. 08-1102 (issued October 10, 2008).

7

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

8

of her truck caused and exacerbated her bilateral left greater than right ankle pain. He diagnosed
her current condition as tendinosis of the peroneus longus tendon with peritendinosis of the
common peroneus tendon sheath of the left ankle based on an MRI scan. Dr. Reich
recommended surgery to treat the diagnosed condition and advised that appellant would be
unable to work approximately six to eight weeks following surgery due to her physical work
activities. He merely repeated the history of injury as reported by appellant without providing
his own opinion on whether her condition was work related. Dr. Reich failed to provide a
rationalized opinion regarding the causal relationship between her left ankle condition and the
factors of employment believed to have caused or contributed to such condition.8
In a June 8, 2012 Form CA-20, Dr. Reich indicated with a checkmark that appellant’s left
peroneal tendinitis was caused or aggravated by an employment activity. He advised that she
was scheduled to undergo left ankle surgery and would be totally disabled from June 27 to
August 27, 2012. The Board has held that an opinion consisting of a physician’s checkmark is of
diminished probative value without any explanation or rationale for the conclusion reached.9
Dr. Reich did not adequately explain how the diagnosed condition or total disability was caused
or contributed to by the accepted employment-related injury. In a May 25, 2012 note, he found
that appellant could return to full-duty work as of May 21, 2012. Dr. Reich did not provide an
opinion of whether appellant’s disability was related to the accepted work injury.
Neither Dr. Sarlo’s EMG/NCS nor the hospital records related to appellant’s June 27,
2012 left ankle surgery provided an opinion addressing whether she had any continuing residuals
or disability due to the accepted work injury.10
The Board finds that Dr. Valentino’s opinion that appellant had recovered from the
employment injury represents the weight of the medical evidence and the additional medical
evidence submitted is insufficient to create a conflict in opinion regarding whether she had
continuing residuals or disability related to the accepted injury. Therefore, OWCP properly
terminated appellant’s compensation effective July 9, 2012 based on Dr. Valentine’s opinion.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that she has continuing disability after that date related to her accepted
injury.11 To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

10

See cases cited, supra note 7.

11

See I.J., 59 ECAB 408 (2008); Franklin D. Haislah, supra note 8.

9

relationship.12 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.13
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals or
disability causally related to her work-related traumatic bilateral plantar fasciitis after
July 9, 2012.
After the termination of her wage-loss compensation and medical benefits on July 9,
2012, appellant submitted a March 14, 2013 report from Dr. Malay. He found that appellant’s
peroneal tendinitis appeared to be quiescent as it had responded to therapy. Dr. Malay further
found that her bilateral tarsal tunnel syndrome, metatarsalgia and disability were causally related
to factors of her employment. However, he did not find that appellant was disabled for work due
to objective residuals of the accepted traumatic bilateral plantar fasciitis. Instead, Dr. Malay
attributed her inability to work to bilateral tarsal tunnel syndrome and metatarsalgia, conditions
not accepted as work related by OWCP. Further, he did not provide an opinion addressing
whether appellant’s resolved peroneal tendinitis resulted from the accepted employment injury.14
Moreover, Dr. Malay’s opinion on causal relationship is based on an inaccurate history of
appellant’s established work factors. He stated that her job as a mail carrier required her to,
among other things, walk up to 10 hours a day to deliver mail. OWCP, however, accepted that
appellant’s work duties involved hopping out of a LLV 30 times a day to deliver mail. The
Board notes that medical opinions must be based on a complete and accurate factual and medical
background and medical opinions based on an incomplete or inaccurate history are of limited
probative value.15 While Dr. Malay provides an opinion on causal relationship, he relates
appellant’s injuries and disability to walking long hours, not driving and dismounting her LLV.
For the stated reasons, the Board finds that his report is insufficient to meet appellant’s burden of
proof.
Dr. Andrisani’s July 19, 2012 report found that appellant had bilateral lower extremity
leg pain and that she was status post left ankle surgery. He advised that the pain about the
anterior aspect of her leg may be secondary to compensation of chronic peroneal tendinosis. As
stated, pain is not a compensable medical diagnosis.16 Further, Dr. Andrisani did not provide
any opinion addressing the causal relationship between appellant’s bilateral leg condition and the
established work factors.17 The Board finds that his report is insufficient to establish appellant’s
burden of proof.

12

Id.

13

See Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

See cases cited, supra note 7.

15

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

16

C.F., supra note 6.

17

See cases cited, supra note 7.

10

Dr. Chen’s undated report provided a history of his treatment of the accepted
employment injury and appellant’s medical treatment and noted her left heel pain. He advised
that she could work full time, five days a week with two days off for rest and to allow for
recovery of her left foot and heel condition, but did not explain how her condition and inability
to work her regular schedule of six days a week were causally related to the accepted work
injury. The Board again notes that pain is not a compensable medical diagnosis.18 Moreover,
Dr. Chen’s opinion that appellant would require time and days off work in the future due to her
recurrent and episodic heel symptoms to prevent the progression and lingering of her acute
symptoms of pain and inflammation is based on a fear of future injury. It is well established that
the possibility of future injury or disability is not a basis for payment of compensation.19 For the
stated reasons, the Board finds that Dr. Chen’s report is insufficient to satisfy appellant’s burden
of proof.
None of the reports submitted by appellant after the termination of benefits included a
rationalized opinion regarding the causal relationship between her current foot condition and
disability and her accepted work-related condition. Consequently, appellant did not establish
that she had any employment-related residuals or disability after July 9, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3 -- OWCP FILE NO. xxxxxx886
An employee seeking benefits under FECA20 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.21 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.22
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
18

See C.F., supra note 6.

19

I.J., supra note 11; Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

20

5 U.S.C. §§ 8101-8193.

21

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

22

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).

11

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.23 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his or her belief that the
condition was caused by his or her employment is sufficient to establish a causal relationship.24
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish his or her claim, OWCP also has a
responsibility in the development of the evidence.25
ANALYSIS -- ISSUE 3 -- OWCP FILE NO. xxxxxx957
The Board finds that this case is not in posture for decision as to whether appellant
sustained a left ankle peritendinosis causally related to her federal employment.
OWCP accepted appellant’s factors of federal employment as a rural letter carrier. It
denied her occupational disease claim for a left ankle injury, however, finding that the weight of
the medical evidence rested with Dr. Valentino, OWCP’s referral physician, who found that
appellant’s left ankle condition was not causally related to the accepted employment factors.
In the April 17, 2012 report, Dr. Valentino found that left ankle MRI scan findings of
peroneal tendinosis were not related to either the work-related plantar fasciitis injury or resolved
bilateral plantar fasciitis. He further found that appellant could perform full-duty work on a fulltime basis with no restrictions and that any treatment for her peroneal tendinitis was not related
to her work injury or duties. The Board notes that the statement of accepted facts and list of
questions forwarded to Dr. Valentino in OWCP File No. xxxxxx957 addressed the accepted
bilateral plantar fasciitis condition. He was asked to provide an opinion on whether appellant
continued to have residuals of this employment-related injury and identify her work restrictions.
In the claim under OWCP File No. xxxxxx886, OWCP did not ask Dr. Valentino to address
whether appellant’s peroneal tendinosis was causally related to her federal employment.26 His
report only noted that this condition was not causally related to the accepted bilateral plantar
fasciitis injury for which appellant filed a claim on January 8, 2010 and the work duties claimed
to have caused this accepted injury. Dr. Valentino did not provide any medical opinion
addressing the causal relationship between appellant’s peroneal tendinosis and the work duties
she performed after her authorized August 17, 2010 left foot surgery, recovery and return to
limited-duty work on February 10, 2011 through June 27, 2012, the date of her left ankle
23

I.J., supra note 11; Victor J. Woodhams, id. at 351-52.

24

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

25

See Claudia A. Dixon, 47 ECAB 168, 170 (1995).

26

The Board notes the case record in OWCP File No. xxxxxx886 does not contain the statement of accepted facts
and list of questions forwarded to Dr. Valentino in OWCP File No. xxxxxx957.

12

surgery. The Board finds, therefore, that Dr. Valentino’s report is not dispositive on the issue of
causal relationship.
Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.27 When it selects a
physician for an opinion on causal relationship, it has an obligation to secure, if necessary,
clarification of the physician’s report and to have a proper evaluation made.28 Because it
referred appellant to a second opinion physician, it has the responsibility to obtain a report that
will resolve the issue of whether her left ankle condition was caused by her federal
employment.29 Dr. Valentino did not provide a rationalized opinion on the cause of appellant’s
left ankle condition.
The case will be remanded to OWCP for further development of the medical evidence.30
On remand, OWCP should prepare a new statement of accepted facts regarding appellant’s
claimed work exposure through June 2012 and refer her to a physician in the appropriate field of
medicine for a rationalized opinion on the causal relationship between her diagnosed left ankle
condition and her employment duties.31 Following this and any other further development as it
deems necessary, OWCP shall issue a de novo decision on appellant’s occupational disease
claim.32
Counsel requested before OWCP and on appeal consolidation of the instant claim under
File No. xxxxxx957 and appellant’s claim under File No. xxxxxx886 because they are duplicate
claims due to the same date of awareness of the injury and factors of employment. Counsel
further asserted that appellant filed the second claim because her work factors continued and she
experienced pain and required more surgery. While OWCP procedures provide that cases should
be doubled when a new injury case is reported for an employee who previously filed an injury
claim for a similar condition or the same part of the body,33 appellant has identified a different
foot injury in File No. xxxxxx957. As noted, the Board has directed separate further
development of the medical record in File No. xxxxxx957. While the claims may be
substantially similar in some respects, they do not appear to be identical. For the stated reasons,
the Board finds that counsel’s arguments have not been established.

27

Phillip L. Barnes, 55 ECAB 426, 441 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430,
433 (2002); Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1993).
28

Alva L. Brothers, Jr., 32 ECAB 812 (1981).

29

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

30

S.E., Docket 08-2243 (issued July 20, 2009).

31

When a medical evaluation is made at its request, OWCP has the responsibility of obtaining a proper
evaluation. Leonard Gray, 25 ECAB 147, 151 (1974).
32

See P.K., Docket No. 08-2551 (issued June 2, 2009); see also Horace Langhorne, 29 ECAB 820, 822 (1978).

33

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).

13

CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective July 9, 2012 on the grounds that she no longer had any residuals or disability causally
related to her accepted employment-related injury. The Board further finds that appellant failed
to establish that she had any continuing employment-related residuals or disability after
July 9, 2012. Lastly, the Board finds that the case is not in posture for a decision as to whether
appellant sustained a left ankle injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 14, 2013 decision is affirmed and July 9 and March 27, 2013 decisions are set aside and the
case is remanded for further consideration consistent with this decision.
Issued: September 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

